STEPHENSON, Justice.
Eva Jaggers seeks a writ prohibiting the judge of the Edmonson Circuit Court from proceeding in a divorce action filed by her husband, Earl Jaggers.
In February 1972, Eva, experiencing marital difficulties, removed herself from her home in Edmonson County and established residence in Jefferson County. Her husband thereafter in March filed suit for dissolution of the marriage in the Edmon-son Circuit Court. Summons was served on Eva Jaggers on April 1 in Jefferson County. Sometime in May, she moved back into the home in Edmonson County in an attempt to reconcile the marriage; and after a period of six weeks to two months, the attempted reconciliation having failed, she moved back to the Jefferson County residence. In October, she filed motion to dismiss on the ground that the circuit court in Edmonson County did not have venue in accordance with the provisions of KRS 452.470, since her residence was in Jefferson County. Her motion for dismissal for lack of venue being overruled, she seeks her relief here.
We are of the opinion that lack of venue is not a defense that can be raised at any time and was waived by Eva Jaggers’ failure to timely raise it. CR 12.01, 12.08(1). See also Shepherd v. Mann, Ky., 490 S.W.2d 760 (decided February 2, 1973).
The petition for writ of prohibition is denied.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED and STEINFELD, JJ., sitting.
All concur.